      8:19-cv-02947-JMC        Date Filed 02/17/21     Entry Number 18        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Ricky Morrison,                     )
                                    )                 Civil Action No.: 8:19-cv-02947-JMC
                      Plaintiff,    )
                                    )                                ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 14, 2020. (ECF No. 13.) The Report addresses

Plaintiff Ricky Morrison’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and recommends that the court reverse the decision of the

Commissioner of Social Security Administration (“the Commissioner”) and remand the action for

further administrative proceedings. (Id. at 1.) For the reasons stated herein, the court ACCEPTS

the Report, REVERSES the decision of the Commissioner, and REMANDS the action for further

administrative proceedings.

                              I.     RELEVANT BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 13.) As brief background, Plaintiff filed applications

for DIB and SSI in May 2016. (Id. at 2.) Both applications were denied initially and on

reconsideration. (Id.)

       After a hearing was held on June 14, 2018, an administrative law judge (“ALJ”) determined

on October 15, 2018 that Plaintiff had the residual functional capacity (“RFC”) to perform light


                                               1
      8:19-cv-02947-JMC            Date Filed 02/17/21   Entry Number 18        Page 2 of 5




work as defined in 20 C.F.R. §§ 404.1567(b), 416.967(b). (Id. at 3.) As a result, the ALJ

determined that Plaintiff was not disabled under the Social Security Act (“the Act”). (Id. at 2.)

       Plaintiff’s request for the Appeals Council (“the Council”) to review the ALJ’s decision

was later denied.    (Id. at 3.)     Thus, the ALJ’s decision became the final decision of the

Commissioner. Moody v. Chater, No. 95–1066, 1995 WL 627714, at *1 (4th Cir. Oct. 26, 1995)

(stating that an ALJ’s decision was the final decision of the Commissioner when the Council

denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005)

(holding that the Commissioner’s “final decision” includes when the Council denies a request for

review). Plaintiff filed the instant action on October 17, 2019. (ECF No. 1.)

       In the Report, the Magistrate Judge concluded that it is unclear whether the ALJ considered

Plaintiff’s knee limitations. (ECF No. 13 at 20.) Although the Magistrate Judge acknowledged

that some of the evidence discussed in the ALJ’s decision could theoretically be relevant to an

analysis of Plaintiff’s knee limitations, the Magistrate Judge found that the ALJ failed to “build a

logical bridge” between Plaintiff’s complaints regarding his knee and the limitations included in

the RFC determination. (Id. (citing Monroe v. Colvin, 826 F.3d 176, 187 (4th Cir. 2016)).

Specifically, the Magistrate Judge determined that it was “not clear whether the ALJ believed he

was considering the knee problem or was merely discussing the evidence in the context of

Plaintiff’s back issues” and that the “ALJ does not explain [or] discuss how his RFC accounts for

those limitations.” (Id.) On this basis, the Report ultimately recommended that the court reverse

the decision of the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). (Id. at 21.)

       The parties were apprised of their opportunity to file specific objections to the Report on

August 14, 2020. (Id.) On August 25, 2020, the Commissioner filed an Objection to the Report.




                                                 2
      8:19-cv-02947-JMC         Date Filed 02/17/21       Entry Number 18        Page 3 of 5




(ECF No. 14 at 4.) Plaintiff replied to the Commissioner’s Objection on September 8, 2020. (ECF

No. 16.)

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the

court is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s

final decision is “limited to determining whether the findings are supported by substantial evidence

and whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002)

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988,

990 (4th Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a

scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

When assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,



                                                 3
      8:19-cv-02947-JMC          Date Filed 02/17/21      Entry Number 18         Page 4 of 5




76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III.    ANALYSIS

       The Commissioner contends that the ALJ’s decision was supported by substantial evidence

because “the ALJ’s decision unambiguously evidences his consideration of the evidence related

to Plaintiff’s knee.” (ECF No. 14 at 1.) Plaintiff counters that “defense counsel offers no

additional argument beyond those already offered and makes no showing of error by the Magistrate

Judge.” (ECF No. 16 at 4.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)

(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).

       Here, the court concludes that the Commissioner’s Objection restates an argument

adequately addressed by the Report. (See ECF No. 13 at 15-20.) Moreover, the Commissioner’s

Objection substantively mirrors the arguments raised in prior briefing.            Similarly to the



                                                  4
      8:19-cv-02947-JMC         Date Filed 02/17/21       Entry Number 18        Page 5 of 5




Commissioner’s Objection, the Commissioner’s Brief argues that substantial evidence supports

the ALJ’s evaluation of Plaintiff’s impairments because “the ALJ assessed the evidence related to

Plaintiff’s knee.” (ECF No. 11 at 11,14.)

       A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution....” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).

The court declines to hear the Commissioner’s reused arguments. Orpiano, 687 F.2d at 47. The

court finds the Report adequately addresses the Commissioner’s Objection, is well-reasoned, and

properly analyzes the rehashed issues from the Commissioner. See Fray v. Berryhill, No. 6:16-

2916-TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report

in which the court concurred “with both the reasoning and the result”). Therefore, the court adopts

the Report herein and overrules the Commissioner’s Objection.

                                       IV.     CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 13) and incorporates it herein.

Accordingly, the decision of the Commissioner of Social Security Administration is REVERSED

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                     United States District Judge

February 17, 2021
Columbia, South Carolina



                                                 5
